Mr. Justice Trunkey
delivered the opinion of the court, January 3d 1881.
No foreign corporation shall do any business in this Commonwealth without an office and agent therein for the transaction of its business, nor until it shall have filed in the office of the secretary of the Commonwealth a statement showing the location of its office or offices and the name or names of its agent or agents : Act April 22d 1874, Pamph. L. 108. A corporation may be sued in any county where it has an agency: Act 1851, Pamph. L. 354. In the commencement of any suit or action against a foreign corporation process may be served on its agent, and such service shall be good and valid in law to all intents and purposes : Act 1849, Pamph. L. 216. As shown by the statement, the office of the State Mutual Aid Association of Columbus, Ohio, is located at Greenville in Mercer county, and Henry and Hoomer are the duly authorized agents to transact its business in this state. The sole inquiry is, 'whether a foreign corporation, which is qualified to do business in this state by having complied with the statutory requisites, may be made a garnishee in an execution attachment.
This writ is in the nature of an' execution against the defendant in the judgment on which it issues; but it is essentially in the nature of a suit at law against the garnishee, who may appear, plead, have a trial by jury, and writ of error, as in other actions at law: Fithian v. New York & Erie Railroad Co., 7 Casey 114. In that case it was decided that a foreign corporation that had accepted the privilege of extending -its works through this state, *488upon the condition, “ that in all suits or actions which may he brought against said company, the service of process upon any manager, toll-gatherer, or other officer of the company shall be as good and available in law as if made on the president thereof,” and that said company shall keep an officer, resident in the county of Susquehanna, could be made a garnishee in an attachment execution. There the defendant resided in New York, and had obtained judgment against the corporation in that state. It was said that the true intent of the ninth section of the Act of 1841, Pamph. L. 29, was to bring the corporation within the jurisdiction of this state to answer in all suits or actions at law which might be brought against it; and that an attachment execution is within the meaning of the act. Now.by general statutes all foreign corporations, as a condition on which they may transact business in this state, must establish an office and have an agent, a chief purpose of which is, that process may be served, and such corporations be compelled to answer in all suits or actions brought against them. These statutes are so comprehensive as to embrace all actions to which such corporations are liable, and have like effect on them as the Act of 1841 had on the railroad company to which it specially applied. The language of that act relating to suits, service of process and keeping an agent, is substantially the same as in the general statutes of later date, and if that embraced an attachment execution so do these. The one made service on the manager or other officer, resident in the county, as available as if made on the president, the others declare that service upon the agent “ shall be good and valid in law to all intents and purposes.”
Natural and artificial persons, citizens of other states, who are doing business here, ought to stand on an equal footing with each other and with the citizens of this state. A natural person who is a citizen of another state, on coming within the jurisdiction of our courts is liable to all actions as if resident in this state; and legislation has' done much to place foreign corporations on equality with domestic as 'respects the rights to sue and the liability to be sued. No reason exists why a foreign corporation engaged in business here should be exempt from attachment process. It is a proceeding against the garnishee personally for the value of the thing attached when the thing itself is not produced. If a debt be attached it compels payment to the creditor of him to whom the garnishee is indebted. The object is to appropriate the debtor’s assets to payment of his debts, and this object ought to be favored. It may be accomplished whenever the court has jurisdiction over the person who has actual possession of the property, or who owes the debt, as well as when the property maybe taken into possession by the officers of the law: Childs & Co. v. Digby, 12 Harris 25.
We are of opinion that a foreign corporation can be made a *489garnishee. No other question is presented, and none which may arise hereafter can be anticipated.
The order of May 15th 1880, setting aside the service of the execution attachment upon the State Mutual Aid Association of Columbus, Ohio, as the garnishee of defendants, is reversed, and procedendo awarded.